TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-01-00166-CR




                                  Victor Dean Adkins, Appellant

                                                  v.

                                   The State of Texas, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
            NO. 0961765, HONORABLE BOB PERKINS, JUDGE PRESIDING



PER CURIAM

               On July 3, 1997, Victor Dean Adkins was convicted of aggravated sexual assault of

a child after pleading guilty. Pursuant to a plea bargain agreement, the district court sentenced

Adkins to imprisonment for ten years.

                On March 26, 2001, Adkins filed a pro se notice of appeal from the district court’s

overruling of a motion to vacate the conviction. It is far too late for Adkins to either request a new

trial from the district court or to appeal his conviction to this Court. See Tex. R. App. P. 21.4, 26.2.

If he is entitled to relief, he must seek it by way of post-conviction habeas corpus. See Tex. Code

Crim. Proc. Ann. art. 11.07 (West Supp. 2001).
              The appeal is dismissed for want of jurisdiction.



Before Chief Justice Aboussie, Justices Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed: June 14, 2001

Do Not Publish




                                                2